DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 22, “the other side” should read --another side--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the plunger has a plunger pin protruding at least on the other side in the axial direction 14File: 099053usf in the one side in the axial direction and the other side in the axial direction” is unclear and indefinite. It is unclear and indefinite what is meant by the plunger pin protruding at least on the other side in the axial direction in the one side in the axial direction and the other side in the axial direction, because the other side is different from the one side, but the claims appears to be claiming that both sides are the same. For examination purposes, the limitation will be read as --the plunger has a plunger pin protruding at least on the other side in the axial direction 14File: 099053usf--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    492
    501
    media_image1.png
    Greyscale

Annotated Figure 2 from Nishimura.

Claim(s) 1, 3, 5-7, 11, and 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (WO2019102908 (A1) with citations taken from corresponding U.S. 2020/0278045).

An electromagnetic valve, comprising:
a solenoid (3) comprising:
a bobbin (33) in a cylindrical shape having a through hole which penetrates along 5an axial direction (see paragraph 0035; see Figure 2)
a plunger (4, 5) inserted into the through hole and supported movably along the axial direction (see paragraph 0031)
a coil (34) wound around an outer periphery of the bobbin (33) and generating a magnetic force when energized to move the plunger 4, 5 (see paragraph 0035)
10a valve mechanism (2) comprising:
a flow path member (21) connected to the solenoid (3) and having a first flow path, a second flow path, a relay flow path connecting the first flow path and the second flow path, and a valve body housing (21a) disposed adjacent to the relay flow path along the axial direction (see paragraph 0026)
Further regarding this limitation, please note that the valve 2, is described as being a spool valve. Spool valves have at least an inlet, outlet, and path connecting the inlet to the outlet.
15a valve body (22) in a columnar shape inserted into the valve body housing (21a), supported movably along the axial direction together with the plunger (4, 5), and switching between passage and blockage of a fluid between the first flow path and the second flow path via the relay flow path (see paragraph 0026)
wherein the solenoid has:  20
a core (see annotated figure above) in a cylindrical shape provided on one side of the through hole in the axial direction, guiding the plunger (4, 5) when the plunger (4, 5) moves, and having magnetism (see paragraph 0027)
a yoke (32a) in a cylindrical shape provided on another side of the through hole in the axial direction, guiding the plunger (4, 5) when the plunger (4, 5) moves, and having 25magnetism (see paragraph 0027)
the plunger (4, 5) has a plunger pin (4) protruding at least on the other side in the axial direction 14File: 099053usf (see Figure 2) 
a rust-resistant member (36) having rust resistance is provided on an end of the yoke (see annotated figure above) on the other side in the axial direction, wherein the plunger pin (4) comes into contact with and separates from the rust-resistant member (36) as the plunger (4, 5) moves, and the rust-resistant member (36) has an area (combined surface area of all the areas facing towards the spool 22 in Figure 2) 5larger than a contact area of the plunger pin (4) with the rust-resistant member 36 (see paragraph 0031; see Figure 4)
Regarding claim 3, Nishimura discloses:
wherein the yoke (see annotated figure above) has a recess (32d) in the end on the other side in the axial direction, and the rust-resistant member (36) is housed in the recess 32d (see Figure 2)
Regarding claim 5, Nishimura discloses:
wherein the rust-resistant member (36) has a plate shape (see Figure 2)
Regarding claim 6, Nishimura discloses:
wherein the rust-resistant member (36) has a plate shape (see Figure 2)
Regarding claim 7, Nishimura discloses:
wherein the rust-resistant member (36) has a diameter larger than a diameter of the plunger pin (4) when viewed from the axial direction (see Figure 2)
Regarding claim 11, Nishimura discloses:
wherein the rust-resistant member (36) restricts a movement limit of the plunger (4, 5) when the plunger pin (4) contacts the rust-resistant member 36 (see Figure 4)

wherein the rust-resistant member (36) restricts a movement limit of the plunger (4, 5) when the plunger pin (4) contacts the rust-resistant member 36 (see Figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.

Nishimura teaches that having different elements of the valve being made from either stainless steel or resin (see paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishimura to provide wherein the rust-resistant member is made of stainless steel, as Nishimura teaches stainless steel and resin being interchangeable. Doing so would provide durability.
Regarding claim 4, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the yoke (see annotated figure above) has a recess (32d) in the end on the other side in the axial direction, and the rust-resistant member (36) is housed in the recess 32d (see Figure 2).
Regarding claim 8, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) has a diameter larger than a diameter of the plunger pin (4) when viewed from the axial direction (see Figure 2).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Sauter (U.S. 2017/0292495).
Regarding claims 9 and 10, Nishimura discloses teaches the invention as essentially claimed and further discloses the rust-resistant member (36) has a diameter smaller than a diameter of the plunger pin 15File: 099053usf (4) when viewed from the axial direction (see Figure 2, protrusion facing the spool 22).
Nishimura fails to disclose wherein an end surface of the 25plunger pin on the other side in the axial direction is rounded.
Sauter teaches a solenoid spool valve wherein an end surface of a 25plunger pin (69) on another side in an axial direction is rounded (see Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.